The plaintiff commenced its action on account against the defendant in the district court of Creek county. In the trial of the cause judgment went for the defendant. The plaintiff filed its motion for new trial assigning various errors. The motion was overruled by the court, and the plaintiff has brought error thereon to this court. The cause was regularly assigned with notice to the attorneys for the respective parties to prepare, serve, and file briefs. The plaintiff in error has prepared and filed its brief presenting the errors assigned for reversing the action of the trial court in overruling motion for new trial. The brief fairly shows plaintiff's right to a reversal of the cause. This court will not search the record for some theory to support the action of the trial court where the defendant in error fails to file brief, but will reverse and remand the cause. C., R.I. . P. Ry. Co. v. Weaver, 67 Okla. 293, 171 P. 34; Johnston v. Bradley, 69 Okla. ___, 171 P. 724.
Therefore it is recommended that this cause be reversed and remanded, with directions to sustain motion for new trial.
By the Court: It is so ordered.